MILLER. Circuit Justice.
1 am satisfied that the case comes within the principle of Bradshaw v. Omaha. 1 Neb. 10. .and this court is bound by it. The only doubt I have had is raised by the 15th proposition of Mr. Thurston's printed argument; but. as the present plaintiff is entitled to come into the *673federal court, I see no good reason why he should wait until he is sued in a state court with many others, who may have no such defence as he has, and then ask to remove bis case into the federal court. Therefore, let a decree be entered for the plaintiff, for a perpetual injunction against the collection of the tax. Decree accordingly.
[NOTE. Subsequently the supreme court of Nebraska overruled the case of Bradshaw v. Omaha. Turner v. Althaus, 6 Neb. 64. The circuit court, in Ivountze v. Omaha. Case No. 7,928, follows this last decision of the Nebraska supreme court.]